


110 HR 7037 IH: Healthy Activity for Lifelong Energy

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7037
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Bishop of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  Secretary of Health and Human Services to make grants to each State health
		  department for community action teams to promote healthier lifestyles through
		  physical activity and good nutrition and thereby prevent obesity and chronic
		  disease, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Activity for Lifelong Energy
			 Act of 2008.
		2.FindingsCongress finds the following:
			(1)Obesity in the
			 United States has reached crisis proportions. According to the Centers for
			 Disease Control and Prevention (CDC), more than a third of all American adults
			 are now overweight. Of even greater concern, the percentage of children and
			 adolescents who are overweight leaped to 16 percent in 2006, a percentage which
			 has more than doubled since 1980.
			(2)Overweight
			 adolescents are likely to become overweight adults, at risk of developing
			 obesity-related, life-threatening diseases such as cancer, type 2 diabetes,
			 stroke, heart disease, arthritis, and breathing problems. They will join an
			 adult population struggling with a staggering 61 percent overweight rate. Not
			 only will the Nation’s children face life-threatening diseases at younger ages,
			 they will face academic challenges due to poor health behaviors—resulting in
			 even greater risk to their future health and earning and the Nation’s economic
			 growth and worldwide competition.
			(3)Obesity and
			 insufficient physical activity are not merely personal issues. Rather, these
			 are public health problems with wide-ranging implications for the Nation’s
			 economy and quality of life. Research shows that a significant community-based
			 response can halt the rising tide, and a comprehensive, multi tiered approach
			 shows the greatest promise of success and sustainability. A program thrives
			 when it works for change not only on the individual level, but also within
			 communities and across a broad spectrum of society. In addition, it is vitally
			 important to understand the cultural context of each community and to partner
			 with them in building relevant and meaningful programs.
			(4)State chronic
			 disease programs have depended heavily upon the CDC for funding to address
			 obesity. The obesity epidemic has outpaced Federal support, contributing to the
			 escalating rise of obesity in an increasingly younger population. Clearly the
			 obesity epidemic is also affecting the preparedness of the United States.
			 Health and fitness have always been a critical concern to the Nation’s
			 military, police, fire departments, and first responders.
			(5)Military sources
			 state that 80 percent of recruits who exceed the military weight-for-height
			 standards at entry leave the military before they complete their first term of
			 enlistment. This in turn increases the cost of recruitment and training. These
			 issues threaten the long-term welfare and readiness of United States military
			 forces and associated preparedness responders such as police, fire departments,
			 and first responders.
			(6)Obesity and
			 overweight are not just a public health issue, but also a national security
			 issue. If the Nation's society is not physically fit, we will not be able to
			 defend ourselves and the Nation’s common interests.
			(7)This Act rises to
			 the obesity challenge, with innovative ways to help children and young adults
			 be physically active and eat more nutritiously.
			3.Community-based
			 program to promote physical activity and good nutrition and prevent obesity and
			 chronic diseasePart B of
			 title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended
			 by inserting after section 317S the following:
			
				317T.Community-based
				program to promote physical activity and good nutrition and prevent obesity and
				chronic disease
					(a)GrantsFor
				the purpose of enabling State health departments to maintain a community action
				team program described in subsection (d), the Secretary shall—
						(1)make an allotment
				each fiscal year for the health department of each State in an amount
				determined under subsection (c); and
						(2)make a grant to the
				health department of the allotment if the health department submits an
				application in accordance with subsection (f).
						(b)Implementation;
				consultationThe Secretary shall carry out this section—
						(1)acting through an appropriate agency or
				office of the Centers for Disease Control and Prevention, such as the National
				Center for Chronic Disease Prevention and Health Promotion; and
						(2)in consultation with appropriate nonprofit
				organizations, such as the National Association of Chronic Disease
				Directors.
						(c)Amount of
				grants
						(1)In
				generalSubject to paragraph (2), the Secretary shall determine
				the amount of a grant under this section to a State health department for a
				fiscal year on a competitive basis.
						(2)Program
				managementThe Secretary may not provide more than $100,000 under
				this section for a fiscal year to any State for management and administration
				of activities.
						(3)Community
				fundingThe Secretary shall provide a minimum of $300,000 under
				this section to each State receiving a grant under this section for the fiscal
				year involved.
						(d)Community action
				teamsA funding agreement for a grant under this section is that
				the State health department involved will expend the grant only for the
				following:
						(1)The State health department will use the
				grant to establish and implement community action teams.
						(2)Each such
				community action team—
							(A)will work within
				the local community to promote healthier lifestyles through physical activity
				and good nutrition and thereby prevent obesity and chronic disease; and
							(B)will serve for a
				period of 3 years.
							(3)The State health department will maintain a
				total of 4 to 8 community action teams within the State in any given fiscal
				year
						(4)At the end of the
				first 3-year period described in paragraph (2)(B), and every 2 years
				thereafter, the State health department will establish new community action
				teams in communities which have not yet had such a team.
						(5)The State health
				department will provide technical assistance to the community action
				teams.
						(e)Program
				evaluationA funding
				agreement for a grant under this section is that the State health department
				involved, in collaboration with the Secretary, will collect data on the
				effectiveness of the department’s community action team program under this
				section.
					(f)Application for
				grantFor purposes of subsection (a)(2), an application for a
				grant under this section is in accordance with this subsection if the
				application—
						(1)contains each
				funding agreement required by this section; and
						(2)is in such form, is
				submitted in such manner, and contains such agreements, assurances, and
				information as the Secretary may require.
						(g)National
				activitiesThe Secretary shall—
						(1)conduct training
				institutes to jump-start the work of community action teams funded through this
				section;
						(2)provide such teams
				with access to national experts in ongoing community change; and
						(3)disseminate
				information about successes achieved through this section to communities across
				the Nation.
						(h)DefinitionIn
				this section, the term State means the several States and the
				District of Columbia.
					(i)Funding
						(1)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $40,000,000 for each of fiscal years 2009 through 2013, of
				which—
							(A)$26,450,000 shall
				be made available to State health departments through grants under this
				section, of which—
								(i)$21,350,000 shall
				be made available to community action teams; and
								(ii)$5,100,000 shall be used by State health
				departments to administer their community action team programs, including
				through provision of technical assistance;
								(B)$7,500,000 shall
				be available to the Secretary to carry out subsection (g); and
							(C)$6,050,000 shall
				be available to the Secretary for management and evaluation.
							(2)Insufficient
				appropriationsIf the amount
				of funds appropriated to carry out this section is less than $20,000,000 for
				any fiscal year, the Secretary, notwithstanding subsection (a)(1), may choose
				to make grants under this section on a competitive basis instead of making a
				grant to each State health department that submits an application in accordance
				with subsection (f);
				and
						.
		
